        Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18    Desc Main Document   Page 1 of 19




Joyce W. Lindauer
State Bar No. 21555700
Jeffery M. Veteto
State Bar No. 24098548
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
ATTORNEYS FOR DEBTOR



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

IN RE:                                                     §
                                                           §
ICON CONSTRUCTION, INC.,                                   §                  CASE NO. 19-40279-btr
                                                           §                       Chapter 11
        Debtor.                                            §


               DEBTOR’S FIRST AMENDED PLAN OF REORGANIZATION
                               DATED JULY 23, 2019

      Icon Construction, Inc. (the “Debtor”), proposes the following First Amended Plan of
Reorganization (“Plan”) Dated July 23, 2019, pursuant to Chapter 11 of the United States
Bankruptcy Code on behalf of the Debtor. The Debtor’s profitability to fund the Plan is based on
the amount of money that it will earn through the continuation of its business. The Debtor shall
file periodic financial reports with the Court, as required by the Code, covering the Debtor’s
profitability, projections of cash receipts and disbursements for a reasonable period and a
comparison of actual cash receipts and disbursements with projections in prior reports. These
reports shall be available on the Court’s PACER site at www.txeb.uscourts.gov using the
Debtor’s name and/or case number as referenced above or from Debtor’s counsel.




First Amended Plan of Reorganization
Page 1
         Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 2 of 19




                                           TABLE OF CONTENTS


ARTICLE I - DEFINITIONS AND USE OF TERMS .................................................................. 3

ARTICLE II - CONCEPT OF THE PLAN .................................................................................... 6

ARTICLE III - GENERAL TERMS AND CONDITIONS ........................................................... 7

ARTICLE IV - DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS ...................... 7

ARTICLE V- PROVISIONS FOR SATISFACTION OF CLAIMS AND INTERESTS.............. 8

ARTICLE VI - MEANS FOR IMPLEMENTATION OF PLAN ............................................... 13

ARTICLE VII - TREATMENT OF EXECUTORY CONTRACTS
     AND UNEXPIRED LEASES .......................................................................................... 13

ARTICLE VIII - ENFORCEMENT, SETTLEMENT, OR ADJUSTMENT OF CLAIMS ........ 14

ARTICLE IX - EFFECT OF CONFIRMATION ......................................................................... 15

ARTICLE X - MISCELLANEOUS PROVISIONS..................................................................... 16

ARTICLE XI - MODIFICATION OF THE PLAN ..................................................................... 17

ARTICLE XII - RETENTION OF JURISDICTION ................................................................... 18




First Amended Plan of Reorganization
Page 2
        Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 3 of 19




                                           ARTICLE I
                                 DEFINITIONS AND USE OF TERMS

       1.01 Defined Terms. Unless the context otherwise requires, capitalized terms shall
have the meanings set forth in this section 1.01.

       1.01.01 Administrative Claim or Expense means an administrative expense or Claim
described in Section 503 of the Bankruptcy Code and entitled to administrative priority pursuant
to Section 507(a)(1) of the Bankruptcy Code, including, but not limited to, Claims for
compensation of professionals made pursuant to Sections 330 and 331 of the Bankruptcy Code,
and all fees and charges assessed against the Debtor and Debtor’s property under 28 U.S.C.
Section 1930.

        1.01.02 Administrative Tax Claim means an Unsecured Claim by any governmental
unit for taxes (including interest or penalties related to such taxes) for any tax year or period, all
or a portion of which occurs or falls within the period from and including the Petition Date
through the Effective Date.

       1.01.03 Allowed Claim means a Claim against the Debtor allowable under the
Bankruptcy Code to the extent that (i) a proof of Claim, proof of Interest, or request for payment
was timely Filed or, with leave of the Bankruptcy Court, late Filed, and as to which no objection
has been timely Filed or, if Filed, is allowed by a Final Order, unless otherwise provided in this
Plan or (ii) the Claim is scheduled and not listed as disputed, contingent, or unliquidated, and to
which no objection has been timely Filed or, if Filed, is allowed by a Final Order.

        1.01.04 Allowed Secured Claim means any Allowed Claim secured by a lien, security
interest, or other charge or interest in property in which the Debtor has an interest, to the extent
of the value thereof (determined in accordance with Bankruptcy Code Section 506(a)).

        1.01.05 Bankruptcy Code or Code means the United States Bankruptcy Code, Title 11
of the United States Code Section 101 et seq., as amended.

        1.01.06 Bankruptcy Court means the United States Bankruptcy Court for the Eastern
District of Texas, Sherman Division or such other court that may have jurisdiction with respect
to the reorganization of the Debtor pursuant to Chapter 11 of the Bankruptcy Code.

        1.01.07 Bankruptcy Rule means the Federal Rules of Bankruptcy Procedure.

       1.01.08 Bar Date means subsequent to which a proof of pre-petition Claim may not
timely be Filed or the date by which proofs of claims held by governmental agencies must be
filed.

        1.01.09 Case means this Chapter 11 Bankruptcy Case in the Bankruptcy Court.

        1.01.10 Claim shall have the meaning set forth in Bankruptcy Code Section 101(5).



First Amended Plan of Reorganization
Page 3
        Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 4 of 19




        1.01.11 Claimant means any person or entity having or asserting a Claim in the case.

        1.01.12 Class or Classes mean all of the holders of Claims or Interests that the Debtor
has designated pursuant to Section 1123(a)(1) of the Bankruptcy Code as having substantially
similar characteristics as described in Article IV of this Plan.

       1.01.13 Confirmation means the entry by the Bankruptcy Court of a Confirmation
Order confirming this Plan.

       1.01.14 Confirmation Date means the date on which the Confirmation Order is
entered.

      1.01.15 Confirmation Hearing means the hearing or hearings held before the
Bankruptcy Court in which the Debtor will seek Confirmation of this Plan.

       1.01.16 Confirmation Order means the Order of the Court confirming this Plan under
Section 1129 of the Bankruptcy Code.

        1.01.17 Contested when used with respect to a Claim, means a Claim against the
Debtor (a) that is listed in the Debtor’s Schedules of Assets and Liabilities as disputed,
contingent, or unliquidated; (b) that is the subject of a pending action in a forum other than the
Bankruptcy Court unless such Claim has been determined by Final Order in such other forum
and Allowed by Final Order of the Bankruptcy Court; or (c) as to which an objection has been or
may be timely filed and has not been denied by Final Order. To the extent an objection relates to
the allowance of only a part of a Claim, such Claim shall be a Contested Claim only to the extent
of the objection.

        1.01.18 Creditor shall have the meaning specified by Section 101(9) of the Code.

        1.01.19 Debtor means Icon Construction, Inc.

        1.01.20 Disputed Claim means any Claim that is not an Allowed Claim.

        1.01.21 Effective Date means sixty days after the Confirmation Date.

        1.01.22 Estate means the estate created pursuant to Bankruptcy Code Section 541 with
respect to the Debtor.

       1.01.23 Fee Claim means a Claim under Bankruptcy Code Sections 330 or 503 for
allowance of compensation and reimbursement of expenses to professionals in the Debtor’s
Chapter 11 case.

        1.01.24 Filed means delivered to the Clerk of the Bankruptcy Court.




First Amended Plan of Reorganization
Page 4
        Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 5 of 19




       1.01.25 Final Order means an Order as to which any appeal that has been taken has not
been stayed following the expiration of the time for appeal or has been resolved, or as to which
the time for appeal has expired.

        1.01.26 General Unsecured Claim means Unsecured Claim that is not entitled to
priority under Section 507(a) of the Bankruptcy Code.

        1.01.27 Impaired means the treatment of an Allowed Claim pursuant to the Plan unless,
with respect to such Claim, either (I) the Plan leaves unaltered the legal, equitable and
contractual rights to which such Claim entitles the holder of such Claim, or (ii) notwithstanding
any contractual provision or applicable law that entitles the holder of such Claim to demand or
receive accelerated payment of such Claim after occurrence of a default, the Debtor (A) cures
any default that occurred before or after the commencement of the Chapter 11 Case on the
Petition Date, other than default of the kind specified in Section 365(b)(2) of the Bankruptcy
Code; (B) reinstates the maturity of such Claim as such maturity existed before such default; (C)
compensates the holder of such Claim for any damages incurred as a result of any reasonable
reliance by such holder on such contractual provision or such applicable law; and (D) does not
otherwise alter the legal, equitable or contractual rights to which such Claim entitles the holder
of such Claim; or (iii) the Plan provides that on the Effective Date, the holder of such Claim
receives, on account of such Claim, cash equal to the Allowed Amount of such Claim.

     1.01.28 Petition Date means February 1, 2019, the date the Debtor’s petition was filed
commencing this bankruptcy case.

        1.01.29 Plan means this Plan of Reorganization, as it may be amended or modified from
time to time as permitted herein and by the Bankruptcy Court.

        1.01.30 Pre-petition means prior to the Petition Date.

      1.01.31 Priority Tax Claim means a Claim entitled to priority pursuant to Bankruptcy
Code Section 507(a)(8).

       1.01.32 Pro Rata means proportionately, based on the percentage that the amount of an
Allowed Claim within a particular Class bears to the aggregate amount of all Allowed Claims in
such Class.

       1.01.33 Property of the Estate means all property in which the Debtor holds a legal or
an equitable interest, including all property described in Bankruptcy Code Section 541.

       1.01.34 Rejection Claim means any Claim arising pursuant to Bankruptcy Code
Section 502(g) by reason of rejection by the Debtor of an executory contract or unexpired lease
pursuant to Bankruptcy Code Sections 365 or 1123(b)(2).

        1.01.35 Secured Claim means any Claim secured by a lien, security interest, or other
charge or interest in property in which the Debtor has an interest, to the extent of the value
thereof (determined in accordance with Bankruptcy Code Section 506(a)).


First Amended Plan of Reorganization
Page 5
        Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 6 of 19




       1.01.36 Secured Tax Claim means any Tax Claim which is secured by real or personal
property.

       1.01.37 Secured Creditor or Secured Claimant means any Claimant holding a
Secured Claim.

        1.01.38 Unimpaired means not Impaired.

        1.01.39 Unsecured Claim means any Claim not collateralized (or the extent not fully
collateralized) by assets of the Debtor.

      1.01.40 Unsecured Claimants or Unsecured Creditors means any holder of an
Unsecured Claim.

       1.01.41 Voidable Transfer means all transfers voidable under Sections 544, 545, 547,
548, 549 and/or 550 of the Code or any other state or federal transfer.

        1.02     Number and Gender of Words. Whenever the singular number is used, it
shall include the plural, and the plural shall include the singular, as appropriate to the context.
Words of any gender shall include each other gender where appropriate.

       1.03      Terms Defined in the Bankruptcy Code. Capitalized terms not specifically
defined in section 1.01 of the Plan shall have the definitions given those terms, if applicable, in
the Bankruptcy Code.

       1.04     Headings. The headings and captions used in this Plan are for convenience
only and shall not be deemed to limit, amplify or modify the terms of this Plan nor affect the
meaning thereof.

       1.05      Time Computation. In computing any period of time prescribed herein, the
provisions of Federal Rule of Bankruptcy Procedure Rule 9006(a) shall apply.

                                             ARTICLE II
                                         CONCEPT OF THE PLAN

        2.01     Generally. The Plan is a plan of reorganization. The Debtor shall continue its
business after the Confirmation Date. The Debtor operates a pre-fab manufacturing facility that
constructs pre-fab modular buildings for a variety of commercial uses. Such uses include
offices, medical facilities, hotels, housing and other types of habitable commercial uses.

        2.02    The Plan will be funded from the continuing operations of the Debtor.




First Amended Plan of Reorganization
Page 6
        Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 7 of 19




                                          ARTICLE III
                                 GENERAL TERMS AND CONDITIONS

       3.01     Treatment of Claims. This Plan is intended to resolve all Claims against the
Debtor and/or property of the Debtor of whatever character, whether contingent or liquidated, or
whether allowed by the Bankruptcy Court pursuant to Bankruptcy Code Section 502(a).
However, only Allowed Claims will receive treatment afforded by the Plan. The Plan is
designed to insure that Claimants shall receive at least as much pursuant to this Plan as they
would receive in a liquidation pursuant to Chapter 7 of the Bankruptcy Code.

         3.02     Time for Filing Claims. The holder of any Administrative Claim other than
(i) a Fee Claim, (ii) a liability incurred and paid in the ordinary course of business by the Debtor,
or (iii) an Allowed Administrative Claim, must file with the Bankruptcy Court and serve on the
Debtor and its respective counsel, notice of such Administrative Claim within thirty (30) days
after the Effective Date. At a minimum, such notice must identify (i) the name of the holder of
such Claim, (ii) the amount of such Claim, and (iii) the basis of such Claim. Failure to file this
notice timely and properly shall result in the Administrative Claim being forever barred and
discharged.

        Each Person asserting an Administrative Expense that is a Fee Claim incurred before the
Effective Date shall be required to file with the Bankruptcy Court, and serve on the Debtor’s
counsel and the U. S. Trustee, a Fee Application within sixty (60) days after the Effective Date.

       A person who is found to have received a voidable transfer shall have thirty (30) days
following the date upon which the order ruling that such transfer is avoidable becomes a Final
Order in which to file a Claim in the amount of such avoided transfer.

       Liabilities incurred from the Petition Date through the Effective Date in the ordinary
course of business shall be paid in the ordinary course of business by the Debtor.

       3.03      Modification to the Plan. In accordance with Bankruptcy Rule 3019, to the
extent applicable, this Plan may be modified or amended upon application of the Debtor, or
corrected prior to the Confirmation Date, provided that notice and an opportunity for hearing
have been given to any affected party. The Plan may be modified at any time after Confirmation
and before the Effective Date, provided that the Plan, as modified, meets the requirements of
sections 1122 and 1123 of the Bankruptcy Code and the Bankruptcy Court, after notice and a
hearing, confirms the Plan, as modified, under section 1129 of the Bankruptcy Code, the
circumstances warrant such modification and Debtor consents thereto in writing.

                                 ARTICLE IV
               DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS

       The Debtor designates the following Classes of Claims and Interests pursuant to
Bankruptcy Code Section 1123. The Debtor shall pay all fees assessed by the Office of the
United States Trustee until this Case is closed by the Court or the Debtor is otherwise released
from such obligations by the Court.


First Amended Plan of Reorganization
Page 7
        Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 8 of 19




        Class 1: Allowed Priority Claims of Ad Valorem Taxing Authorities
        Class 2: Allowed Secured Claim of BOKF, NA
        Class 3: Allowed Secured Claims of Ford Credit
        Class 4: Allowed Secured Claim of Oklahoma Employment Security Commission
        Class 5: Allowed Claims for Employee Commissions
        Class 6: Allowed Priority Claim of the IRS
        Class 7: Allowed Claims of Unsecured Creditors
        Class 8: Allowed Interests of Equity Holders

                                ARTICLE V
           PROVISIONS FOR SATISFACTION OF CLAIMS AND INTERESTS

        The Claims and Interests classified in Article IV hereof shall be treated in the manner set
forth in this Article V.

        5.01 Administrative Claims. Each holder of an Administrative Claim other than
Professional Fee Administrative Claims shall receive, in full satisfaction, settlement, release, and
discharge of, and in exchange for, such Allowed Administrative Claim, (i) Cash equal to the
unpaid portion of such Allowed Administrative Claim or (ii) such other treatment as to which the
Debtor and such holder shall have agreed upon in writing; provided, however, that Allowed
Administrative Claims with respect to liabilities incurred by the Debtor in the ordinary course of
business during the Bankruptcy Case shall be paid in the ordinary course of business in
accordance with the terms and conditions of any agreements relating thereto. On or before the
Effective Date, the Debtor shall pay or have paid in full all Allowed Administrative Claims for
the Effective Date shall be paid by the Reorganized Debtor when they are due until the
Bankruptcy Case is closed pursuant to a final decree, order of dismissal, or order of conversion.
Until entry of such an order, the Reorganized Debtor shall file with the Bankruptcy Court and
serve upon the United States Trustee a quarterly financial report. Any administrative ad valorem
tax claims shall be paid pursuant to otherwise applicable state law.

        5.02 Professional Fee Administrative Claims. All persons that are awarded
compensation or reimbursement of expenses by the Bankruptcy Court in accordance with
sections 330 or 331 of the Bankruptcy Code or entitled to the priorities established pursuant to
sections 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code, shall be paid in
full, in Cash, the amounts allowed by the Bankruptcy Court on or as soon as reasonably
practicable following the later of the Effective Date or the date on which the order allowing such
Claim becomes a Final Order, or upon such other terms as may be mutually agreed upon
between such holder of an Allowed Professional Fee Claim and the Reorganized Debtor.

    Treatment of Allowed Administrative Expenses

        Allowed Administrative Expenses will be paid in full once Allowed, on or before the
Effective Date, or at a later date as set by the Court if the allowance process extends beyond the
Effective Date. Provided, however, that the holder of an Allowed Administrative Expense may
agree to a different treatment.


First Amended Plan of Reorganization
Page 8
        Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 9 of 19




    Treatment of Allowed Priority Claims

        Allowed Priority Claims will be paid by the Reorganized Debtor once Allowed over five
(5) years with interest on such amounts at the rate of 12% per annum until paid in full. The
payments shall be made in equal monthly payments on the first day of the month following the
Effective Date and shall continue on the first day of each month thereafter until paid in full. This
treatment applies to all priority taxing authority claims.

    Title 28 U.S.C. Section 1930 Fees

       Debtor shall pay all fees assessed by the Office of the United States Trustee until this
Case is closed by the Court or the Debtor is otherwise released from such obligations by the
Court.

        Claims by Class:

                Class 1: Allowed Priority Claims of Ad Valorem Taxing Authorities

                These claims once Allowed shall be treated as follows:

               Class 1 shall consist of the Allowed Priority Claims of Ad Valorem Taxing
        Authorities which accrued on or prior to January 1, 2019 (the “Class 1 Claims”). The
        claims in this class include: Kenneth Maun, Tax Assessor/Collector, Louisiana Dept. of
        Revenue, Missouri Dept. of Revenue, Oklahoma Tax Commission, Texas State
        Comptroller, Texas Workforce Commission and the Virginia Dept. of Taxation. The
        estimated total of claims in this Class is $65,000.00.

        Class 1 Claims are Impaired by the Plan. The holders of Class 1 Claims are entitled to
        vote to accept or reject the Plan.

        The Class 1 Claims will be paid once Allowed over 60 months from the Confirmation
        Date. These creditors shall retain their liens to secure their claims until paid in full under
        this Plan. The Class 1 Claims shall be paid interest from the Effective Date of the Plan
        and 2% per annum following the Effective Date until paid in full. In the event that the
        Debtor disputes such claim, the payments will be applied to the undisputed amount of the
        claim as ultimately allowed. While resolution of any such objection is pending,
        payments pursuant to the Plan shall be applied to the undisputed portion of the claim as
        ultimately allowed. In the event of a default under the plan, counsel for holder of a claim
        in this class shall provide notice of the default via facsimile to counsel for the debtors.
        Such default shall be cured within 10 business days of the date of transmission of such
        notice of default. In the event the default is not cured, the Class 1 Claimants shall be
        entitled to pursue all amounts owed pursuant to state law outside of the Bankruptcy
        Court. The Claimant shall only be required to provide two notices of default. Upon a
        third event of default, the Class 1 Claimants shall be entitled to collect all amounts owed
        pursuant to state law outside of the Bankruptcy Court without further notice. Failure to
        pay post-petition taxes prior to delinquency shall constitute an event of default. These


First Amended Plan of Reorganization
Page 9
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 10 of 19




        claims are secured claims. These creditors shall retain their liens to secure their claims
        until paid in full under this Plan. The 2019 taxes shall be paid when due.


        Class 2: Allowed Secured Claim of BOKF, NA

                This claim shall be paid once Allowed as follows:

                The Allowed Secured Claim of BOKF, NA is secured by real and personal
        property owned by a non-debtor. BOKF, NA has filed a secured claim in this case
        related to two pieces of real property owned by the Debtor. Once of those properties was
        foreclosed on by the Bank who credited $400,000.00 against the debt for the sale of the
        property owned by the Debtor in McKinney, Texas. The Bank still has a lien on the
        property in Oklahoma on Big Lots Parkway which is valued at $72,000.00. The Debtor
        is proposing to treat the entire claim of the Bank as fully secured as follows:

        a.      The Allowed Secured Claim of the Bank shall be paid in the approximate amount
                of $2,400,000.00 over 15 years based on a 30 year amortization with an annual
                interest rate thereon of 5.5.%. This results in a monthly payment of $13,626.94 to
                be paid by the Debtor for its use of the facility owned by Magnolia, a non-debtor
                related party. The first payment shall be due on the first day of the month
                following the Plan’s Effective Date.

        b.      The Allowed Secured Claim of the Bank shall remain secured by its original liens
                as provided for in its loan documents and any amendments and modifications
                thereto. The Debtor shall maintain its guaranty with the Bank to further secure
                such claim.

        c.      The Bank shall have no unsecured claim under this Plan. The Bank is being
                treated as fully secured under this Plan. The Debtor may object to the claim of
                the Bank but whatever claim is Allowed will be paid in full under this Plan.

        d.      The Class 2 Claim of the Bank is impaired and the Bank may vote to accept or
                reject the Plan.


        Class 3: Allowed Secured Claims of Ford Credit

        These Claims once Allowed shall be treated as follows:

        a.      These Claims once they are Allowed Secured Claims shall be paid in full after the
                Effective Date with interest thereon at the rate of 6% per annum. Adequate
                protection payments shall be deducted from the amount of the Allowed Secured
                Claims. The estimated of claims in this Class are $48,700.00.




First Amended Plan of Reorganization
Page 10
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 11 of 19




        b.      Payments shall be made in equal monthly payments on the first day of the month
                following the Effective Date in the combined amount of $700.00 per month.

        c.      Such Allowed Secured Claims shall be retain their liens until paid in full.

        d.      These Claims are Impaired and the holder of the Claims is entitled to vote to
                accept or reject the Plan.


        Class 4: Allowed Secured Claim of Oklahoma Employment Security Commission

        This Claim once Allowed shall be treated as follows:

        a.      This Claim once it is an Allowed Secured Claim shall be paid in full over a period
                of 60 months after the Effective Date with interest thereon at the rate of 4.5% per
                annum.

        b.      Payments shall be made in equal monthly payments on the first day of the month
                following the Effective Date.

        c.      Such Allowed Secured Claim shall retain its liens until paid in full.

        d.      This Claim is Impaired and the holder of the Claim is entitled to vote to accept or
                reject the Plan.


        Class 5: Allowed Claims for Employee Commissions

        These claims once Allowed shall be treated as follows:

        a.      The Claims in this class will be paid once Allowed in full over 24 months. The
                payments shall commence on the first day of the month following the Effective
                Date and shall continue on the first day of each succeeding month thereafter until
                the Allowed Claims are paid in full.

        b.      This class is Impaired and the holder of a Claim in this class is entitled to vote to
                accept or reject the Plan.

        Class 6: Allowed Priority Claim of the IRS

                This Claim once Allowed shall be treated as follows:

                The Class 6 Claim is the Allowed Priority Claim of the IRS. The Allowed
        Priority Claim shall be paid in full over five (5) years with interest at the rate of 4.5% per
        annum. The payments shall be made in equal monthly payments on the first day of the



First Amended Plan of Reorganization
Page 11
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 12 of 19




        month following the Effective Date and shall continue on the first day of each month
        thereafter until paid in full. Payments are based on an estimated claim of $700,000.00.

        Event of Default; Acceleration

               Event of Default. The occurrence of any of the following shall constitute an
        event of default under the Plan:

                1) Failure to Make Payments. Failure on the part of the Debtor to pay fully
        when due any payment required to be made in respect of the Plan Debt. However, due to
        the size and ongoing nature of the IRS’s claim, upon a default under the Plan, the
        administrative collection powers and the rights of the IRS shall be reinstated as they
        existed prior to the filing of the bankruptcy petition, including but not limited to, the
        assessment of taxes, the filing of a notice of Federal (or state) tax lien and the powers of
        levy, seizure, and as provided under the Internal Revenue Code. As to the IRS:

                (A) If the Debtor or their successor in interest fails to make any Plan payment, or
        deposits of any currently accruing employment or sales tax liability; or fails to make
        payment of any tax to the Internal Revenue Service within 10 days of the due date of
        such deposit or payment; or if the Debtor or their successor in interest failed to file any
        required federal or state tax return by the due date of such return, the United States may
        declare that the Debtor are in default of the Plan. Failure to declare a default does not
        constitute a waiver by the United States of the right to declare that the successor in
        interest of Debtor is in default.

               (B) If the United States declares the Debtor or the successor in interest to be in
        default of the Debtor’ obligations under the Plan, then the entire imposed liability,
        together with any unpaid current liabilities, may become due and payable immediately
        upon written demand to the Debtor or the successor in interest.

                (C) If payment is not made within 14 days of such demand, then the Internal
        Revenue Service may collect any unpaid liabilities through the administrative collection
        provisions of the Internal Revenue Code. The IRS shall only be required to send two
        notices of default, and upon the third event of Default the IRS may proceed to collect on
        all amounts owed without recourse to the Bankruptcy Court and without further notice to
        the Debtor. The collection statute expiration date will be extended from the Petition Date
        until substantial default under the Plan. All payments will be sent to IRS, 1100
        Commerce Street, M/S MC5027DAL, Dallas, Texas 75242 Attn: Mikeal Smith.

                (D) The Internal Revenue Service shall not be bound by any release provisions in
        the Plan that would release any liability of the responsible persons of the Debtor to
        the IRS. The Internal Revenue Service may take such actions as it deems necessary to
        assess any liability that may be due and owing by the responsible persons of the Debtor
        to the Internal Revenue Service; but the Internal Revenue Service shall not take action to
        actually collect from such persons unless and until there is a default under the Plan and
        as set forth above.


First Amended Plan of Reorganization
Page 12
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 13 of 19




       The Class 6 Claim is Impaired and the holder of the Class 6 Claim is entitled to vote to
accept or reject the Plan.

       Class 7: Allowed Claims of Unsecured Creditors.

        These Claims once Allowed shall be treated as follows:

        a.      Class 7 is impaired by the Plan. The holders of the Class 7 Claims are entitled to
                vote to accept or reject the Plan.

        b.      Each holder of an Allowed General Unsecured Claim shall receive pro rata from
                $2,500.00 per month, over 60 months, beginning on the 15th day of the month
                following the Effective Date. The estimated amount of the Class 6 Allowed
                Claims is $1,100,000.00.

       Class 8: Allowed Interests of the Equity Holders.

       On the Confirmation Date, all Equity Interests shall be retained by Sasha Bell. The Equity
Interest Holders are unimpaired under this Plan.

                                      ARTICLE VI
                          MEANS FOR IMPLEMENTATION OF PLAN

        6.01 Implementation of Plan. This Plan will be implemented, pursuant to Section
1123(a)(5) of the Code, by the commencement of payments as called for above. Projections for
this Plan are attached to the Disclosure Statement and incorporated herein by this reference as if
set forth in full for all purposes.

        Upon the Effective Date, all property of the Debtor and its Estate shall vest in the Debtor,
subject to the Allowed Secured Claims in this Plan.

       The funds necessary for the satisfaction of the creditors’ claims shall be generated from
Debtor’s income from continued operation of the business.

                            ARTICLE VII
       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       7.01 Rejection of Executory Contracts and Unexpired Leases. Debtor shall
assume, pursuant to Bankruptcy Code Section 1123(b)(2), all by separate Motions unexpired
leases of non-residential real property and executory contracts prior to the Confirmation Date.
All contracts not assumed shall be rejected.

       7.02 Reservation of Rights. The Debtor shall have the right to assume or reject,
pursuant to Bankruptcy Code Section 365, prior to the Confirmation Date, any executory
contract or unexpired lease of real property (to the extent permitted under the Bankruptcy Code).


First Amended Plan of Reorganization
Page 13
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 14 of 19




        7.03 Bar Date for Claims Based on Rejection. If the rejection of an executory
contract or an unexpired lease by the Debtor results in damages to the other party or parties to
such contract or lease, a Claim for such damages shall be forever barred and shall not be
enforceable against the Debtor or their properties or agents, successors, or assigns, unless a proof
of Claim is filed with the Bankruptcy Court and served upon the Debtor, by the earlier of (a) the
end of the month following the period in which the Effective Date occurs or (b) such other
deadline as the Court may set for asserting a Claim for such damages. Any Rejection Claim
arising from the rejection of an unexpired lease or executory contract shall be treated as a
General Unsecured Claim; provided, however, that any Rejection Claim based upon the rejection
of an unexpired lease of real property either prior to the Confirmation Date or upon the entry of
the Confirmation Order shall be limited in accordance with section 502(b)(6) of the Bankruptcy
Code and state law mitigation requirements. Nothing contained herein shall be deemed an
admission by the Debtor that such rejection gives rise to or results in a Claim or shall be deemed
a waiver by the Debtor of any objections to such Claim if asserted.

                              ARTICLE VIII
            ENFORCEMENT, SETTLEMENT, OR ADJUSTMENT OF CLAIMS

        8.01 The Debtor’s Causes of Action. Except as otherwise released pursuant to the
Plan, all Claims recoverable under Section 550 of the Bankruptcy Code, all Claims against third
parties on account of an indebtedness, and all other Claims of any kind or character whatsoever
owed to or in favor of the Debtor or the Estate to the extent not specifically compromised and
released pursuant to this Plan or any agreement referred to and incorporated herein, are hereby
preserved and retained for enforcement by the Debtor for the benefit of the Creditors subsequent
to the Effective Date. This Plan shall not estop the Debtor from asserting any claim or cause of
action whether disclosed or not.

        8.02 Objections to Claims. Any party authorized by the Bankruptcy Code may object
to the allowance of Pre-petition Claims at any time prior to sixty (60) days after the Effective
Date and, as to Rejection Claims, at any time prior to sixty (60) days after the filing of any such
Rejection Claim. Any proof of Claim filed after the Court sets bar dates shall be of no force and
effect and shall be deemed disallowed. All Contested Claims shall be litigated to Final Order;
provided, however, that the Debtor may compromise and settle any Contested Claim, subject to
the approval of the Bankruptcy Court. Notwithstanding the foregoing, a person who is found to
have received a voidable transfer shall have thirty (30) days following the date upon which the
order ruling that such transfer is avoidable becomes a Final Order in which to file a Claim in the
amount of such avoided transfer.

        No distributions under this Plan shall be made to the holder of a Claim that is in dispute,
unless and until such Claim becomes an Allowed Claim. If a Claim is disputed in whole or in
part because the Debtor asserts a right of offset against such Claim or recoupment against the
holder of such Claim, then, if and to the extent the Claim giving rise to the offset or recoupment
is sustained by Final Order, the Claim in dispute shall be reduced or eliminated and, if
applicable, the holder of such Claim shall be required to pay the amount of such offset or
recoupment, less the amount of its Allowed Claim. In addition, any party authorized by the


First Amended Plan of Reorganization
Page 14
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 15 of 19




Bankruptcy Code, at any time, may request that the Court estimate any contingent, disputed or
unliquidated Claim pursuant to Section 502(c) of the Bankruptcy Code, regardless of any prior
objections.

                                           ARTICLE IX
                                     EFFECT OF CONFIRMATION

       9.01 Discharge and Release of Debtor.                  Pursuant to Bankruptcy Code
Section 1141(d), confirmation of this Plan does discharge the Debtor.

        9.02    Omitted.

        9.03 Legal Binding Effect. The provisions of this Plan, pursuant to the Bankruptcy
Code Section 1141 shall bind the Debtor and all Creditors, whether or not they accept this Plan.
The distributions provided for Claimants shall not be subject to any Claim by another creditor or
interest holder by reason of any assertion of a contractual right of subordination.

        9.04 Discharge. Confirmation of the Plan shall result in the inability to commence or
continue any judicial, administrative, or other action or proceeding on account of any Pre-
Petition Date Claims against the Debtor. Claims against non-debtors tied to the Debtor as well
shall be treated under this Plan and such Claimants shall be enjoined from collecting on such
claims based on the Debtor providing for treatment of such claims under this Plan.

        Except as provided in the Plan, from and after the Confirmation Date, all holders of
Claims against the Debtor are restrained and enjoined (a) from commencing or continuing in any
manner, any action or other proceeding of any kind with respect to any such Claim against the
Debtor, or its property; (b) from enforcing, attaching, collecting, or recovering by any manner or
means, any judgment, award, decree, or order against the Assets or the Debtor on account of
such Claims; (c) from creating, perfecting, or enforcing any encumbrance of any kind against the
Assets, or the Debtor on account of such Claims; (d) from asserting any setoff, right of
subrogation, or recoupment of any kind against any obligation due the Debtor on account of such
Claims; and (e) from performing any act, in any manner, in any place whatsoever, that does not
conform to or comply with the provisions of the Plan on account of such Claims; provided,
however, that each holder of a Contested Claim may continue to prosecute its proof of Claim in
the Bankruptcy Court and all holders of Claims shall be entitled to enforce its rights under the
Plan and any agreements executed or delivered pursuant to or in connection with the Plan.
Creditors shall not pursue claims against non-debtor third parties at the same time as their claims
are being paid in full through the Plan; however, nothing herein shall bar First Bank from
pursuing non-debtor third parties, including guarantors, against which it holds claims. Such
restraint shall be consistent with the discharge granted to the Debtor in connection with
confirming its Plan as called for by the Code.




First Amended Plan of Reorganization
Page 15
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 16 of 19




                                          ARTICLE X
                                   MISCELLANEOUS PROVISIONS

       10.01    Request for Relief Under Bankruptcy Code Section 1129. In the event any
Impaired Class shall fail to accept this Plan in accordance with Bankruptcy Code Section
1129(a), the Debtor reserves the right to, and does hereby request the Bankruptcy Court to
confirm the Plan in accordance with Bankruptcy Code Section 1129(b).

       10.02     Revocation. The Debtor reserves the right to revoke and withdraw this Plan at
any time prior to the Confirmation Date.

        10.03    Effect of Withdrawal or Revocation. If the Debtor revokes or withdraws this
Plan prior to the Confirmation Date, or if the Confirmation Date or the Effective Date does not
occur, then this Plan shall be deemed null and void. In such event, nothing contained herein
shall be deemed to constitute a waiver or release of any Claims by or against the Debtor or any
other person or to prejudice in any manner the rights of the Debtor or any person in any further
proceedings involving the Debtor.

        10.04    Due Authorization by Creditors. Each and every Claimant who elects to
participate in the distributions provided herein warrants that it is authorized to accept in
consideration of its Claim against the Debtor the distributions provided in the Plan and that there
are no outstanding commitments, agreements, or understandings, express or implied, that may or
can in any way defeat or modify the rights conveyed or obligations undertaken by it under this
Plan.

        10.05    Entire Agreement. This Plan, as described herein, the Confirmation Order,
and all other documents and instruments to effectuate this Plan provided for herein, constitute the
entire agreement and understanding among the parties hereto relating to the subject matter hereof
and supersedes all prior discussions and documents.

        10.06 Section 1146 Exemption. Pursuant to Section 1146 of the Bankruptcy Code,
the issuance, transfer or exchange or any security under this Plan or the making or delivery of
any instrument or transfer pursuant to, in implementation of or as contemplated by this Plan or
the transfer of any property pursuant to this Plan shall not be taxed under any federal, state or
local law imposing a stamp, transfer or similar tax or fee.

       10.07    Provisions Governing Distributions. All payments and distributions under the
Plan shall be made by the Debtor as indicated. Any payments or distributions to be made by the
Debtor pursuant to the Plan shall be made as soon as reasonably practicable after the Effective
Date, except as otherwise provided for in the Plan, or as may be ordered by the Bankruptcy
Court. Any payment or distribution by the Debtor pursuant to the Plan, to the extent delivered
by the United States Mail, shall be deemed made when deposited into the United States Mail.

      Payments of Cash to be made by the Debtor pursuant to the Plan shall be made by check
drawn on a domestic bank or by wire transfer from a domestic bank.



First Amended Plan of Reorganization
Page 16
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 17 of 19




        Distributions and deliveries to holders of Allowed Claims shall be made at the addresses
set forth on the proofs of Claim or proofs of interest filed by such holders (or at the last known
addresses of such holders if no proof of Claim or proof of interest is filed). All Claims for
undeliverable distributions shall be made on or before the second anniversary of the Effective
Date. After such date, all unclaimed property shall remain the property of the Debtor and the
Claim of any other holder with respect to such unclaimed property shall be discharged and
forever barred.

       Checks issued by the Debtor in respect of Allowed Claims shall be null and void if not
cashed within ninety (90) days of the date of delivery thereof. Requests for reissuance of any
check shall be made directly to the Debtor by the holder of the Allowed Claim to whom such
check originally was issued. Any claim in respect of such a voided check within ninety (90)
days after the date of delivery of such check. After such date, all Claims in respect of void
checks shall be discharged and forever barred, and the amount of such checks shall become
Unclaimed Property and returned to the Debtor.

        No interest shall be paid on any Claim unless, and only to the extent that, the Plan
specifically provides otherwise.

        10.08    Governing Law. Unless a rule of law or procedure supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules) is applicable, or a specific choice of law
provision is provided, the internal laws of the State of Texas shall govern the construction and
implementation of the Plan and any agreements, documents, and instruments executed in
connection with the Plan, without regard to conflicts of law.

         10.09    Default. Unless otherwise stated in this Plan, if the Debtor fails to satisfy any
of the obligations under this Plan and such default is not cured within 30 business days of the
date of transmission of notice of the default to the Debtor, then the defaulted party may pursue
all of its remedies outside of the Bankruptcy Court, including, but not limited to, foreclosure on
its lien(s) on property. For purposes of this provision, notice shall be provided to the Debtor, c/o
Joyce Lindauer, Esq. at Fax (972) 503-4034.

                                          ARTICLE XI
                                   MODIFICATION OF THE PLAN

        11.01     The Debtor may propose amendments to or modifications of this Plan at any
time prior to Confirmation, upon notice to all parties-in-interest. After Confirmation, the Debtor
may, with approval of the Court and so long as it does not materially or adversely affect the
interest of creditors, modify to remedy any defect or omission or reconcile any inconsistencies in
the Confirmation Order in such manner as may be necessary to carry out the purposes and effect
of this Plan.




First Amended Plan of Reorganization
Page 17
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 18 of 19




                                          ARTICLE XII
                                   RETENTION OF JURISDICTION

       Notwithstanding confirmation of the Plan or the Effective Date having occurred, the
Court will retain jurisdiction for the following purposes:

      12.01     Allowance of Claims. To hear and determine the allowability of all Claims
upon objections to such Claims.

        12.02    Executory Contracts and Unexpired Leases Proceedings. To act with
respect to proceedings regarding the assumption of any executory contract or unexpired lease of
the Debtor pursuant to Section 365 and 1123 of the Code and Article VII of the Plan.

        12.03     Plan Interpretation.             To resolve controversies and disputes regarding the
interpretation of the Plan.

       12.04     Plan Implementation. To implement and enforce the provisions of the Plan
and enter orders in aid of confirmation and implementation of the Plan.

       12.05    Plan Modification. To modify the Plan pursuant to Section 1127 of the Code
and applicable Bankruptcy Rules.

       12.06   Adjudication of Controversies. To adjudicate such contested matters and
adversary proceedings as may be pending or subsequently initiated in the Court against the
Debtor.

        12.07     Injunctive Relief. To issue any injunction or other relief as appropriate to
implement the intent of the Plan, and to enter such further orders enforcing any injunctions or
other relief issued under the Plan or in the Confirmation Order.

        12.08     Interpleader Action. To entertain interpleader actions concerning assets to be
distributed or other assets of the Estate.

        12.09    Correct Minor Defects. To correct any defect, cure any omission or reconcile
any inconsistency or ambiguity in the Plan, the Confirmation Order or any document executed or
to be executed in connection therewith, as may be necessary to carry out the purposes and intent
of the Plan, provided that the rights of any holder or an Allowed Claim are not materially and
adversely affected thereby.

       12.10     Authorization of Fees and Expenses. To review and authorize payment of
professional fees incurred prior to the Effective Date.

        12.11     Post-Confirmation Orders Regarding Confirmation.         To enter and
implement such orders as may be appropriate in the event the Confirmation Order is, for any
reason, stayed, reversed, revoked, modified, or vacated.



First Amended Plan of Reorganization
Page 18
       Case 19-40279   Doc 98   Filed 07/24/19   Entered 07/24/19 15:10:18   Desc Main Document   Page 19 of 19




       12.12      Final Decree. To enter a final decree closing the Case pursuant to Bankruptcy
Rule 3022.

        Dated: July 23, 2019.

                                                                 Respectfully Submitted,

                                                                   /s/ Joyce W. Lindauer
                                                                 Joyce W. Lindauer
                                                                 State Bar No. 21555700
                                                                 Joyce W. Lindauer Attorney, PLLC
                                                                 12720 Hillcrest Road, Suite 625
                                                                 Dallas, Texas 75230
                                                                 Telephone: (972) 503-4033
                                                                 Facsimile: (972) 503-4034
                                                                 ATTORNEYS FOR DEBTOR


                                                                  /s/ Mansour Khayal
                                                                 For Icon Construction, Inc.




First Amended Plan of Reorganization
Page 19
